Exhibit 10.1

 

 

LOGO [g40641ex10_1logo.jpg]

TRANSITION AND MUTUAL SEPARATION AGREEMENT AND GENERAL RELEASE

Guidance Software, Inc. (“Employer” or “GUIDANCE”) and Mark Harrington, his
heirs, executors, administrators, successors, and assigns (collectively referred
to throughout this Agreement as “Employee”), agree that:

1. Last Day of Employment. Employee’s last date of work will be July 15, 2015
(“Last Date of Work”). Employee’s last date of Employment with Employer is
August 31, 2015 (“Termination Date”). The period of time between Employee’s Last
Date of Work and Employee’s Termination Date shall be referenced as the
“Transition Period”.

2. Consideration. In consideration for signing this Separation Agreement and
General Release (“Agreement”) and compliance with the promises made herein,
Employer agrees:

 

  a. Upon the Termination Date, GUIDANCE will pay the Employee any accrued
salary, as well as any accrued but unused vacation pay through and including the
Termination Date, less all customary and routine withholdings and un-reconciled
corporate credit card expense.

 

  b. In addition to Employee’s final pay, subject to Employee’s execution and
nonrevocation of this Agreement and Employer’s receipt (and Employee’s non
revocation) of Exhibit A executed by Employee, Employer will provide Employee
with the following additional benefits: (a) on August 3, 2015, GUIDANCE will pay
a lump sum severance payment equivalent to one (1) year base salary in the
amount of Two Hundred Eighty Thousand dollars ($280,000.00) less withholdings
required by law; (b) on August 3, 2015 GUIDANCE will accelerate vesting of
12,049 (twelve thousand forty nine) RSAs less the appropriate shares to cover
withholdings required by law; and, (c) on August 31, 2015 GUIDANCE will pay a
transition period payment of Twenty Three Thousand Three Hundred Thirty Three
Dollars and 33 cents ($23,333.33) representing payment for transition services
through such date. During the Transition Period, Employee agrees to reasonably
assist and respond to Employer, including transitioning knowledge and
documenting status of all pending litigation and/or open investigations to the
COO/CFO.

 

  c. Following the termination of his health benefits at 12:01 a.m. on
August 31, 2015, Employee shall be entitled to elect to continue, at Employee’s
own cost, coverage under the GUIDANCE health plan, in accordance with the health
care continuation coverage provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985 (COBRA”).

3. No Consideration Absent Execution of this Agreement. Employee understands and
agrees that he would not receive the monies and/or benefits specified in
paragraph “2b” above, without his execution and non-revocation of this Agreement
and the fulfillment of the promises contained herein.

4. General Release of Claims. Employee knowingly and voluntarily releases and
forever discharges, to the full extent permitted by law, Employer, its parent
corporation, affiliates, subsidiaries, divisions, predecessors, successors and
assigns and the current and former employees, officers, directors and agents
thereof (collectively referred to throughout the remainder of this Agreement as
“Employer Releasees”), of and from any and all claims, known and unknown,
asserted and unasserted, Employee has or may have against Employer Releasees as
of the date of execution of this Agreement, including, but not limited to, any
alleged violation of:

 

  •   Title VII of the Civil Rights Act of 1964, as amended;

 

  •   The Civil Rights Act of 1991;

 

CONFIDENTIAL Mark Harrington Separation Agreement



--------------------------------------------------------------------------------

  •   Sections 1981 through 1988 of Title 42 of the United States Code, as
amended;

 

  •   The Employee Retirement Income Security Act of 1974, as amended;

 

  •   The Immigration Reform and Control Act, as amended;

 

  •   The Americans with Disabilities Act of 1990, as amended;

 

  •   The Age Discrimination in Employment Act of 1967, as amended;

 

  •   The Workers Adjustment and Retraining Notification Act, as amended;

 

  •   The Occupational Safety and Health Act, as amended;

 

  •   The Sarbanes-Oxley Act of 2002;

 

  •   California Family Rights Act – Cal. Govt. Code § 12945.2 et seq.

 

  •   California Fair Employment and Housing Act – Cal. Gov’t Code § 12900 et
seq.

 

  •   Statutory Provision Regarding Retaliation/Discrimination for Filing a
Workers Compensation Claim – Cal. Lab. Code §132a (1) to (4)

 

  •   California Unruh Civil Rights Act – Civ. Code § 51 et seq.

 

  •   California Wage Payment Act, as amended;

 

  •   California Family and Medical Leave – Cal. Lab. Code §233

 

  •   Any other federal, state or local civil or human rights law or any other
local, state or federal law, regulation or ordinance;

 

  •   Any public policy, contract, tort, or common law; or

 

  •   Any claim for costs, fees, or other expenses including attorneys’ fees
incurred in these matters.

5. Waiver of California Civil Code Section 1542. To affect a full and complete
general release as described above, Employee expressly waives and relinquishes
all rights and benefits of section 1542 of the Civil Code of the State of
California, and Employee does so understanding and acknowledging the
significance and consequence of specifically waiving section 1542. Section 1542
of the Civil Code of the State of California states as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

Thus, notwithstanding the provisions of section 1542, and to implement a full
and complete release and discharge of Employer, Employee expressly acknowledges
this Agreement is intended to include in its effect, without limitation, all
claims Employee does not know or suspect to exist in Employee’s favor at the
time of signing this Agreement, and this Agreement contemplates the
extinguishment of any such claim or claims. Employee warrants he has read this
Agreement, including this waiver of California Civil Code section 1542, and he
has consulted counsel or has had the opportunity to consult counsel about this
Agreement and specifically about the waiver of section 1542, and Employee
understands this Agreement and the section 1542 waiver, and so Employee freely
and knowingly enters

 

2 Mark Harrington Separation Agreement



--------------------------------------------------------------------------------

into this Agreement. Employee acknowledges Employee may later discover facts
different from or in addition to those Employee now knows or believes to be true
regarding the matters released or described in this Agreement, and even so
Employee agrees the releases and agreements contained in this Agreement shall
remain effective in all respects notwithstanding any later discovery of any
different or additional facts. Employee assumes any and all risk of any mistake
in connection with the true facts involved in the matters, disputes, or
controversies described in this Agreement or with regard to any facts now
unknown to Employee relating to those matters.

6. Affirmations. Employee affirms that Employee has not filed, caused to be
filed, or is not presently a party to any claim against Employer. Employee
affirms that Employee has been granted any leave to which Employee was entitled
under the Family and Medical Leave Act or related state or local leave or
disability accommodation laws.

Employee further affirms that Employee has no known workplace injuries or
occupational diseases.

Employee also affirms that Employee has not divulged any proprietary or
confidential information of Employer and will continue to maintain the
confidentiality of such information consistent with Employer’s policies and
Employee’s agreement(s) with Employer dated August 1, 2004, as amended and/or
common law.

Employee further affirms that Employee has not been retaliated against for
reporting any allegations of wrongdoing by Employer or its officers, including
any allegations of corporate fraud. Both Parties acknowledge that this Agreement
does not limit either party’s right, where applicable, to file or participate in
an investigative proceeding of any federal, state or local governmental agency.
To the extent permitted by law, Employee agrees that if such an administrative
claim is made, Employee shall not be entitled to recover any individual monetary
relief or other individual remedies.

7. Non-Disparagement. Neither Employee nor GUIDANCE shall make any negative
statements concerning, or take any action that derogates, Employee, the Company
or any other Employer Releasee, or the Company’s, or any other Employer
Releasee’s, services, performance, reputation, officers, directors, employees,
financial status, or operations or damages any of Employee’s, the Company’s or
any other Employer Releasee’s business relationships. It is agreed that in the
event of a breach of the provisions of this Paragraph 7 by Employee, it would be
impractical or extremely difficult to fix actual damages to Employer Releasees.
Therefore, the Parties agree that in the event of such a breach, Employee shall
pay to Employer, as liquidated damages, and not as penalty, the sum of TEN
THOUSAND DOLLARS AND ZERO CENTS ($10,000.00) for each breach by Employee, which
represents reasonable compensation to GUIDANCE for the loss incurred because of
each such breach.

8. Confidentiality and Non-Solicitation. Except as provided below or as
otherwise disclosed by GUIDANCE or as permitted by law, Employee agrees not to
disclose any information regarding the existence or substance of this Agreement,
except to his/her spouse, tax advisor, and an attorney with whom Employee
chooses to consult regarding his/her consideration of this Agreement. Employee
may show this Section 8 to prospective employers as part of a job interview
process for disclosing post-employment restrictive covenants. Employee agrees
that Employee shall not use the confidential trade secrets of the company to
solicit any licensor to, or customer of, the Company or any licensee of the
Company’s products, in each case, that are known to Employee, with respect to
any business, products, services or training that is competitive with the
products or services offered by Employer or under development as of the date of
termination of Employee’s relationship with GUIDANCE.

9. Governing Law and Interpretation. This Agreement shall be governed and
conformed in accordance with the laws of the state California. In the event the
Employee or Employer breaches any provision of this Agreement, Employee and
Employer affirm that either may institute an action to specifically enforce any
term or terms of this Agreement. Should any provision of this Agreement be
declared illegal or unenforceable by any court of competent jurisdiction and
cannot be modified to be enforceable, excluding the general release language,
such provision shall immediately become null and void, leaving the remainder of
this Agreement and General Release in full force and effect.

10. Arbitration. Any and all controversies arising out of or relating to the
validity, interpretation, enforceability, or performance of this Agreement will
be solely and finally settled by means of binding arbitration. Any arbitration
shall be conducted in accordance with the then-current Employment Dispute
Resolution

 

3 Mark Harrington Separation Agreement



--------------------------------------------------------------------------------

Rules of the American Arbitration Association and the substantive law of the
state of California. The arbitration will be final, conclusive and binding upon
the parties. Employer will be responsible for paying the costs of the
arbitration proceeding, unless otherwise provided in the arbitrator’s award.
However, to avoid any possible feeling that the arbitrator may be biased in
favor of Employer, Employee will also have the option to pay for one-half of the
costs of the arbitration proceeding if Employee desires. These costs include the
court reporter’s fee, the arbitrator’s fee, and any costs associated with the
facilities for the arbitration, and specifically exclude any attorneys’ fees.

11. Non-admission of Wrongdoing. The parties agree that neither this Agreement
nor the furnishing of the consideration for this Agreement shall be deemed or
construed at any time for any purpose as an admission by Employer of any
liability or unlawful conduct of any kind.

12. Amendment. This Agreement may not be modified, altered or changed except
upon express written consent of both parties wherein specific reference is made
to this Agreement.

13. Revocation. Employee acknowledges that Employee already has attained the age
of 40 and understands that this is a full release of all existing claims whether
currently known or unknown including, but not limited to, claims for age
discrimination under the Age Discrimination in Employment Act. Employee further
acknowledges that Employee has been advised to consult with an attorney of
Employee’s own choosing before signing this Agreement, in which Employee waives
important rights, including those under the Age Discrimination in Employment
Act. By executing this Agreement, Employee also acknowledges that Employee has
been afforded at least 21 calendar days to consider the meaning and effect of
this Agreement and to discuss the contents and meaning of this Agreement, as
well as the alternatives to signing this Agreement, with an attorney of
Employee’s choosing. Employee agrees that the 21-day consideration period began
on the date this Agreement first was delivered to Employee and that if Company
changes any of the terms of the offer contained in this Agreement (whether the
changes are material or not), the 21-day consideration period shall not be
restarted but shall continue without interruption. Employee may revoke this
Agreement for a period of seven calendar days following the date Employee
executes this Agreement. Any revocation within this period must be submitted, in
writing, to Barry Plaga and state, “I hereby revoke my acceptance of our
Agreement and General Release.” The revocation must be personally delivered to
Barry Plaga, or mailed to Barry Plaga and postmarked within seven (7) calendar
days of execution of this Agreement. The foregoing notwithstanding, this
Agreement shall not become effective and enforceable until the seven-day
revocation period has expired. If Employee signs this Agreement before the
21-day consideration period expires, the 7-day revocation period immediately
shall begin. If Employee signs this Agreement before the 21-day consideration
period expires, Employee agrees that Employee knowingly and voluntarily has
accepted the shortening of the 21-day consideration period and that Company has
not promised Employee anything or made any representations that are not
contained in this Agreement. In addition, if Employee signs this Agreement
before the 21-day consideration period expires, Employee acknowledges and
affirms that Company has not threatened to withdraw or alter the offer contained
in this Agreement prior to the expiration of the 21-day consideration period.
Employee understands that the releases contained in this Agreement do not extend
to any rights or claims that Employee has under the Age Discrimination in
Employment Act that first arise after execution of this Agreement.

14. Entire Agreement. This Agreement sets forth the entire agreement between the
parties hereto, and fully supersedes any prior obligation of the Employer to the
Employee. Employee acknowledges that he has not relied on any representations,
promises, or agreements of any kind made to him in connection with her decision
to accept this Agreement, except for those set forth in this Agreement.

EMPLOYEE IS HEREBY ADVISED THAT HE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS TO
REVIEW THIS AGREEMENT AND TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS
AGREEMENT.

EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL TWENTY-ONE
(21) CALENDAR DAY CONSIDERATION PERIOD.

HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES AND TO RECEIVE THE SUMS AND BENEFITS IN PARAGRAPH “2B” ABOVE, EMPLOYEE
FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS AGREEMENT
INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS HE HAS OR MIGHT HAVE AGAINST
EMPLOYER.

 

4 Mark Harrington Separation Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement as of the date set forth below:

 

GUIDANCE SOFTWARE, INC.

/s/ Mark Harrington

By:

/s/ Stephanie Urbach

Mark Harrington Stephanie Urbach, SVP Human Resources Date:

July 16, 2015

Date:

7/17/2015

 

5 Mark Harrington Separation Agreement



--------------------------------------------------------------------------------

LOGO [g40641ex10_1logo.jpg]

EXHIBIT A

 

 

Guidance Software, Inc.

 

  Re: Separation Agreement and General Release

Dear                     :

On                      [date] I executed a Separation Agreement and General
Release (“Agreement”) between Guidance Software, Inc. and me. I was advised by
Guidance Software, Inc., in writing, to consult with an attorney of my choosing,
prior to executing the Agreement.

More than seven (7) calendar days have elapsed since I executed the
above-mentioned Agreement. I have at no time revoked my acceptance or execution
of that Agreement and hereby reaffirm my acceptance of that Agreement.
Therefore, in accordance with the terms of the Agreement, on July 13, 2015, I
hereby request payment of the monies and other benefits, as described in
paragraph 2B of the Agreement.

 

Very truly yours, Mark Harrington

 

CONFIDENTIAL Mark Harrington Separation Agreement